Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 7, 10-21 are allowed. Claim 3, 5, 6, 8 and 9 has been cancelled. The prior art discloses patient monitoring as taught in (Martin 2009/0216556) and indication based worsening HF alert as taught in (Zhang 2010/0076321) and systems and methods for biochemical data analysis as taught by (Yeck 2013/0080373).
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1 recites “A computer system for determining a severity of illness score (pSIS) for a patient admitted to an acute care healthcare facility, the computer system comprising one or more processors coupled to a computer storage medium and communicating through a computer network with a plurality of remote computing devices, the computer storage medium having stored thereon a plurality of computer software components executable by the one or more processors, the computer software components comprising: a receiving module that causes the one or more processors to receive data corresponding to physiologic components from one or more electronic medical records associated with the patient, the data corresponding to the physiologic components being related to vital sign measurements of the patient and common laboratory tests performed on blood samples taken from the patient, wherein the data is received in disparate formats; a weight module that causes the one or more processors to convert the received data from the disparate formats to weights in a standard format by assigning weights to each physiologic component by: (1) randomly assigning cut- points that define intervals for each physiologic component, (2) randomly assigning a weight to each defined interval, and (3) evaluating the cut-points and associated weights based upon a fitness function until a predetermined condition is satisfied; a determining module that causes the one or more processors to determine the pSIS for the patient by summing the weights assigned to each physiologic component, the weights associated with the physiologic components related to vital sign measurements of the patient being derived based on values consisting of deviations from normal of a minimum, a median, and a maximum measured value over a time period following the admission of the patient the one or more processors storing the weights and the pSIS in a data store and automatically generating and transmitting a first message including the pSIS in real-time through the computer network to the plurality of remote computing devices; a prediction module that causes the one or more processors to predict based, at least in part, on the determined pSIS for the patient, at least one of a plurality of predefined outcomes for the patient; the one or more processors automatically generating a second message including the plurality of predefined outcomes for the patient and transmitting the message in real-time through the computer network to the plurality of remote computer devices an additional data module that causes the one or more processors to receive additional data corresponding to the physiologic components from the electronic medical record; an update module that causes the one or more processors to update the weights by converting the received additional data from the disparate formats to updated weights in the standard format and determine an updated pSIS for the patient; the one or more processors storing the updated weights and the updated pSIS in a data store; and the one or more processors automatically generating and transmitting a third message including the updated pSIS in real-time through the computer network to the plurality of remote computing devices.”  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626